DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8th, 2022, has been entered.
Status of the Claims
Claims 61 to 78 are newly added. Claim 15 is canceled. Claims 1, 2, 4, 19, 21, 23, 49, 52, 53, 55, 59, and 60 are currently amended. Claims 1, 2, 4, 5, 10, 18, 19, 21, 23, 27, 32-34, 49, 52, 53, 55, and 59-78 are currently pending and examined herein. 

Response to Amendment
The rejections of claims 1, 2, 4, 5, 10, 15, 18, 19, 21, 23, 27, 32-34, 49, 52, 53, 55, 59, and 60 are rejected under 35 U.S.C. 103, are withdrawn in view of amendment to the claims.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

NEW MATTER
Claims 49, 52-53, 55, 59, 60-70 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Neither the instant specification nor the originally filed claims appear to provide support for the concept of corn plants having an average height of less than or equal 0.7 meters at V12 stage “or later”.  This concept is not supported by the disclosure. As disclosed, the plants at issue have an average height of 0.56 meter or less (Table 3, and Remarks of 11/08/2022 for a reproduced version with converted units). However, as disclosed, the plants would still continue growing after V12 stage and eventually reaching a minimal height of 1.26 meter later at R1 stage. Therefore, there is no such thing as corn plants having the less than 0.7 meter of height in all the stages later than V12.
Thus, such concept “or later” constitutes NEW MATTER.  In response to this rejection, Applicant is required to point to support for the concept or to cancel the new matter.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 10, 18, 19, 21, 23, 27, 32-34, 49, 52, 53, 55, and 59-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-49 of U.S. Patent No. US10724047B2 in view of Amanullah (Journal of plant nutrition 33.1 (2009): 71-79., in view of “4 Series Sprayers” by John Deere (“Deere” hereinafter) published in May 2016. 
The instant claims are drawn to methods of providing an agricultural composition to a corn field using a ground-based agricultural vehicle comprising an applicator, at least 50% of the corn plants of said corn field comprise a recombinant polynucleotide encoding an RNA molecule that suppresses expression of an endogenous GA20 oxidase 3 gene and an endogenous GA20 oxidase 5 gene and have an average height of less than or equal to 1.8 meters at R1 stage or later, or less than or equal to 0.7 meters at V12 stage.
The patented claims are drawn to a transgenic corn plant comprising a recombinant DNA construct e encoding an RNA molecule that down-regulates (i.e. suppresses) expression of the first and second endogenous GA oxidase proteins in the transgenic corn plant when expressed in the transgenic corn plant.
As disclosed in the ‘047 Patent, as well the instant application, the suppressed “first and second endogenous GA oxidase” are the endogenous GA20 oxidase 3 and GA20 oxidase 5 as recited in the instant claims. According to the instant application (Specification at Example 1), the working example of the “corn plants [that] comprise a recombinant polynucleotide encoding an RNA molecule that suppresses expression of an endogenous GA20 oxidase 3 gene and an endogenous GA20 oxidase 5 gene” is the same working example of the ‘047 Patent, i.e. the transgenic corn plant that is dwarf. See ‘047 Patent, Example 1, Col. 114-115; the Patented corn plants have an average height of less than 5.9 feet (1.79 meters) at R1 stage of later, and less than 2.3 feet (0.70 meter) at V12 stage, ‘047 Patent, Fig. 9. Therefore, it is established that the corn plants of the ‘047 Patent read on the corn plants of the instant claims.
Although the ‘047 Patent is silent about the methods of applying agricultural composition to a field of the corn plants as discussed above, such methods are routine and conventional and prima facie obvious to any person skilled in the art. For example, John Deere provides the ground-based agricultural vehicle comprising an applicator for applying said agricultural composition, in the 4-series sprayers, such as R4023, R4030, R4038, R4045, which are admitted by Applicant (Specification at p. 161, [0220]) as exemplary embodiments. It is noted that these sprayers have an adjustable boom height of  38-193 cm or 50-245 cm (from ground) (p. 27); and the sprayers are used for field application of all kinds of agricultural composition, such as fertilizer, herbicide, fungicide and insecticide (p. 24). Amanullah teaches a method of foliar application of fertilizer composition to corn plot, at different growth stages and different heights. As such, it would have been prima facie obvious for a person skilled in the art to utilize any routine farm machine to apply any suitable composition to a corn field with corn plants at any growth stage and plant height.
Therefore, the claims are rejected on the ground of double patenting.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663